DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2021 has been entered.

 Response to Amendment
This Action is in response to the Amendment filed 5/18/2021.
Claim 1 is amended.
Claims 1-8, 10, and 14-16 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10, and 14-16 have been considered but are moot because the new ground of rejection does not rely on the US Patent Application Publication to Radivojevic applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the discontinuous region must be shown or the feature(s) canceled from the claim(s). While the description to Figs. 8A-8E shows the location of discontinuous regions. These regions are not pointed out in the specification so it is unclear where the regions are shown.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2010/0312293 to Skiba et al. (hereinafter referred to as “Skiba”) in view of US Patent Application Publication No. 2009/0204207 to Blum et al. (hereinafter referred to as “Blum”) and US Patent Application Publication No. 2013/0308092 to Groisman.
Regarding claim 1, Skiba discloses a device for treating the cornea (e.g., paragraph [0159]), comprising a curved, clear substrate (e.g., Fig. 27, 2702 and paragraphs [0158]: substrate 2702 is substantially transparent and [0159]: substrate 2702 is shaped to contour to a surface of an eye and surface 2702 is concave or curved. Further, [0158]: Substrate 2702 may provide for optical correction of refractive eye problems) comprising one or more biocompatible electrodes (e.g., Fig. 27, 2708, 
Skiba differs from the claimed invention in that it does not expressly disclose that the electrodes 2708, 2010 are clear or transparent. However, paragraph [0158] recites that transparent substrate 2702 may provide optical correction of refractive eye problems, which suggests that the eye contacting device 2700 of Fig. 27 intends to have a patient see through contact-lens shaped device of Fig. 27.  The secondary reference to Blum is directed to an advanced electro-active optic device that includes transparent electrodes (e.g., Fig. 2, 220, 225; paragraphs [0016] and [0063] of Blum). Accordingly, Blum teaches that transparent or clear electrodes are known to those skilled in the optical medical stimulation art. Accordingly, one of ordinary skill in the medical stimulation art would have recognized the benefits of transparent or clear electrodes with a transparent or clear substrate in view of the teachings of Blum. In order to provide the contact-lens shaped device of Skiba with optical correction of refractive eye problems, one of ordinary skill in the art would have modified the electrodes of Skiba so that they are clear or transparent and a user could see through the device to correct their vision as clear electrodes were known to those skilled in the art in view of the teachings of Blum, and because the combination would have yielded the predictable result of a clear device for treating the cornea.

 	With respect to claim 2, Skiba in view of Blum and Groisman teaches the device of claim 1 wherein the biocompatible electrodes comprise a first array comprising a pattern of microcells formed from a first conductive material (e.g., paragraphs [0052] of Skiba: first reservoir pattern and second reservoir pattern; [0157] of Skiba: first galvanic reservoirs/electrodes 2708), and a second array comprising a pattern of microcells formed from a second conductive material (e.g., paragraphs [0116] of Skiba: first galvanic material includes silver, [0117] of Skiba: first galvanic material includes magnesium and second galvanic material includes silver,  [0157] of Skiba: second, dissimilar galvanic reservoirs/electrodes 2710). 

With respect to claim 4, Skiba in view of Blum and Groisman teaches the device of claim 3 wherein the first array and second array each comprise a discrete circuit (e.g., paragraph [0056] of Skiba: electrical currents may be produced between the first array and the second array without the use of an external battery or other power source). 
 	As to claim 5, Skiba in view of Blum and Groisman teaches the device of claim 4, further comprising a power source (e.g., paragraph [0056] of Skiba: apparatus may be provided which includes an external battery or power source). 
 	With respect to claim 6, Skiba in view of Blum and Groisman teaches the device of claim 2 wherein the first array and the second array spontaneously generate a LLEF (e.g., paragraphs [0056]-[0057] of Skiba: redox reactions may occur spontaneously when a conductive material is brought in proximity to first and second dissimilar reservoirs and the transfer of electrons or low level current produced (paragraph [0062] of Skiba: 1 microampere to 100 microamperes) would necessarily spontaneously generate a low level electric field under the laws of physics (Ampere’s law): a magnetic field is produced whenever an electrical charge is in motion). 
 	As to claim 7, Skiba in view of Blum and Groisman teaches the device of claim 6 wherein the first array and the second array spontaneously generate a LLEC when contacted with an electrolytic solution (e.g., paragraphs [0056]-[0057] of Skiba: redox 
 	Referring to claim 8, Skiba discloses a method for treating a corneal injury (e.g., paragraph [0159] of Skiba) comprising applying a device similar to that of claim 1 to the injury (e.g., paragraphs [0037] and [0202] of Skiba: produce an electrical stimulus that contact target tissue with electrotherapeutic material to affect the injured target tissue). As stated above, Skiba in view of Blum and Groisman teaches the device of claim 1. One of ordinary skill in the art would have modified the method of Skiba so that the device has both clear electrodes and a clear substrate so that the patient can see through the eye during treatment, and because the combination would have yielded the predictable result of a clear device for treating the cornea.  
 	As to claim 10, Skiba in view of Blum and Groisman teaches the method of claim 8 wherein said multi-array matrix comprises: a first array comprising a first pattern of microcells comprising a conductive material (e.g., paragraphs [0052] of Skiba: first reservoir pattern and second reservoir pattern; [0157] of Skiba: first galvanic reservoirs/electrodes 2708), and a second array comprising a pattern of microcells formed from a second conductive material (e.g., paragraphs [0116] of Skiba: first galvanic material includes silver, [0117] of Skiba: first galvanic material includes magnesium and second galvanic material includes silver,  [0157] of Skiba: second, dissimilar galvanic reservoirs/electrodes 2710), said arrays capable of defining at least one voltaic cell for spontaneously generating at least one electrical current with the conductive material of the first array (e.g., paragraphs [0056]-[0057] of Skiba: redox 
	With respect to claim 14, Skiba in view of Blum and Groisman teaches the method of claim 10 wherein said first pattern of microcells comprises a silver conductive material (e.g., paragraph [0116] of Skiba: two microcell patterns made of two different conductive materials of which one material is silver).
	As to claim 15, Skiba in view of Blum and Groisman teaches the method of claim 10 wherein said second pattern of microcells comprises a zinc conductive material (e.g., paragraph [0116] of Skiba: two microcell patterns made of two different conductive materials of which one material is zinc).
	With respect to claim 16, Skiba in view of Blum and Groisman teaches the method of claim 10, wherein said curved, clear substrate comprises plastic (e.g., paragraph [0161] of Skiba: material of a substrate implanted in a human body includes plastics).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-8, 10 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,511,215 in view of Skiba and Blum and Groisman. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of at least one claim of the ‘215 patent. Skiba teaches that its device for treating an injured cornea is has a surface contoured to that of an eye or is curved  and is transparent or clear as discussed above, and Blum teaches that clear electrodes on clear substrates are known in the electrical stimulation art, as discussed above. Groisman teaches the benefits of a discontinuous region in the contact lens art, as discussed above.  It would have been obvious to one of ordinary skill in the art to modify the substrate and electrode of the ‘215 patent to be clear when it is placed at an injured site on a cornea and for the substrate to have a discontinuous region in view of the teachings of Skiba in view of Blum and Groisman.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication Nos. 2019/0117958 to Paluszcyk et al. (EFD 04/25/2016) and 2016/0058998 to Skiba et al. teach another type of discontinuous region that is used with treatment dressings.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792